[Cite as State v. Schaeffer, 2015-Ohio-3531.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                          CASE NO. 13-14-34

        v.

CHARLES V. SCHAEFFER,                                OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                             Trial Court No. 14CR0124

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                            Date of Decision: August 31, 2015




APPEARANCES:

        Scott B. Johnson for Appellant

        Derek W. DeVine for Appellee
Case No. 13-14-34


SHAW, J.

       {¶1} Defendant-appellant Charles V. Schaeffer (“Schaeffer”) appeals the

October 31, 2014, judgment of the Seneca County Common Pleas Court

sentencing him to life in prison with parole eligibility after 25 years once

Schaeffer was convicted in a jury trial of Complicity to Aggravated Arson in

violation of R.C. 2923.03(A)(2)/(F) and R.C. 2909.02(A)(1)/(B)(2), a felony of the

first degree, Complicity to Aggravated Murder in violation of R.C.

2923.03(A)(2)/(F) and R.C. 2903.01(B)/(F), a special felony, Complicity to

Murder in violation of R.C. 2923.03(A)(2)/(F), and R.C. 2903.02(B)/(D), a special

felony,   and       Complicity   to   Attempted    Murder   in   violation   of   R.C.

2923.03(A)(2)/(F), R.C. 2923.02(A)/(E)(1) and R.C. 2903.02(B)(D), a felony of

the first degree.

       {¶2} The facts relevant to this appeal are as follows. On May 26, 2014, in

the early morning hours, Shey Weiker started a fire at the residence of Daniel

Marker by throwing a flare. Weiker believed Marker had molested her son. Two

women were staying at Marker’s residence at the time. Marker’s home was

engulfed in flames and Marker died of carbon monoxide poisoning, along with

one of the women who was staying at his residence. The second woman, Dana

Weatherall, survived by jumping out of the home’s back window. She sustained

injuries that left her in the hospital for four days.


                                           -2-
Case No. 13-14-34


       {¶3} Weiker eventually admitted to her involvement in the fire, and pled

guilty to various crimes including Aggravated Arson, Murder, and Aggravated

Murder. Weiker implicated Schaeffer as being complicit in the crimes. She

indicated that just prior to starting the fire she had been talking with Schaeffer

about various ways to burn down child molesters’ homes, that Schaeffer told her

using a flare or “fusee” would leave no evidence behind, that Schaeffer gave her a

flare, showed her how to use the flare, and that Schaeffer then told her to “go do

it.”

       {¶4} On June 12, 2014, Schaeffer was indicted for Complicity to

Aggravated    Arson    in   violation   of    R.C.   2923.03(A)(2)/(F)   and   R.C.

2909.02(A)(1)/(B)(2), a felony of the first degree, Complicity to Aggravated

Murder in violation of R.C. 2923.03(A)(2)/(F) and R.C. 2903.01(B)/(F), a special

felony, Complicity to Murder in violation of R.C. 2923.03(A)(2)/(F), and R.C.

2903.02(B)/(D), a special felony, and Complicity to Attempted Murder in

violation of R.C. 2923.03(A)(2)/(F) and R.C. 2923.02(A)/(E)(1) and R.C.

2903.02(B)/(D), a felony of the first degree. (Doc. No. 2).

       {¶5} On June 18, 2014, Schaeffer filed a written plea of not guilty by

reason of insanity and a request for competency evaluation. (Doc. No. 15). That

same day the trial court held an arraignment hearing and the trial court ordered




                                        -3-
Case No. 13-14-34


that Schaeffer should be evaluated by the Court Diagnostic and Treatment Center

to determine his competency to stand trial. (Doc. No. 15).

        {¶6} On August 22, 2014, the trial court held a hearing to determine

Schaeffer’s competency. After reviewing the report of the Court Diagnostic and

Treatment Center and the opinion of Thomas G. Sherman, M.D., the court

determined that Schaeffer did have the capacity “to understand the nature and

objective of the proceedings against him and [that he did] have the capacity to

assist in his defense.” (Doc. No. 30). In addition, based on the opinion of Dr.

Sherman, the trial court determined that Schaeffer was not suffering from a

“mental defect at the time of the offense which would have impaired his ability to

know the wrongfulness of the acts charged.”1 (Id.)

        {¶7} The case ultimately proceeded to a jury trial, which was held October

27-29, 2014. At trial the State called ten witnesses including the detectives, the

coroner, and the fire marshal who investigated the case, the surviving victim from

the fire, some of the individuals who were present with Shey Weiker in the hours

before the alleged incident, and Shey Weiker, who testified that Schaeffer gave her

the flare, showed her how to use it, and told her to “go do it.” Schaeffer called no

witnesses but his attorney did extensively cross-examine the majority of the




1
 We note that the issue of insanity was not addressed by the parties at trial and was apparently abandoned
by Schaeffer.

                                                   -4-
Case No. 13-14-34


State’s witnesses. After the case was submitted to the jury, the jury returned guilty

verdicts on all four counts against Schaeffer.

       {¶8} On October 31, 2014, the case proceeded to sentencing.           At the

sentencing hearing Schaeffer gave a very brief statement that he “just never meant

any of this” then his attorney spoke in mitigation. (Oct. 31, 2014, Tr. at 2).

Victim statements were then presented to the court and multiple family members

of the victims gave statements. The trial court ultimately ordered Schaeffer to

serve 10 years in prison for Complicity to Aggravated Arson (Count 1), life

imprisonment with parole eligibility after serving 25 years in prison for

Complicity to Aggravated Murder (Count 2), 15 years to life in prison for

Complicity to Murder (Count 3), and ten years in prison for Complicity to

Attempted Murder (Count 4). The court ordered that all the sentences be served

concurrently for a total of 25 years in prison before parole eligibility. A judgment

entry memorializing this sentence was filed October 31, 2014. (Doc. No. 53).

       {¶9} It is from this judgment that Schaeffer appeals, asserting the following

assignments of error for our review.

                   ASSIGNMENT OF ERROR 1
       THE DEFENDANT WAS IMPROPERLY CONVICTED OF
       COMPLICITY TO ATTEMPTED FELONY MURDER WHEN
       THE CRIME OF ATTEMPTED FELONY MURDER HAS
       BEEN DECLARED IMPOSSIBLE IN OHIO.




                                         -5-
Case No. 13-14-34


                  ASSIGNMENT OF ERROR 2
      THE DEFENDANT’S CONVICTION WAS NEITHER
      SUPPORTED BY THE SUFFICIENCY NOR THE MANIFEST
      WEIGHT OF THE EVIDENCE.


                   ASSIGNMENT OF ERROR 3
      THE TRIAL COURT ERRED BY ASSESSING A
      RESTITUTION SANCTION WITHOUT CONDUCTING AN
      ABILITY TO PAY HEARING.

                           First Assignment of Error

      {¶10} In his first assignment of error, Schaeffer argues that he was

improperly convicted of Complicity to Attempted Felony Murder (Count 4 of the

indictment) because it has recently been determined by the Ohio Supreme Court in

State v. Nolan, 141 Ohio St. 3d 454, 2014-Ohio-4800, that “attempted felony

murder” is not a cognizable crime in Ohio. The State actually concedes that based

upon Nolan, Schaeffer’s conviction for Complicity to Attempted Felony Murder

should be reversed.

      {¶11} In Nolan, the Ohio Supreme Court conducted the following analysis

in determining that Attempted Felony Murder is not a cognizable crime in Ohio.

      The issue in this case is * * * whether it is possible to commit
      “attempted felony murder” in Ohio. For the reasons that follow,
      we conclude that it is not.

      ***

      One obvious requisite of the [attempt] statute is that a person
      cannot commit an attempt offense unless he or she has acted
      purposely or knowingly. Thus, to be convicted of an attempt

                                       -6-
Case No. 13-14-34


      crime, a defendant must be shown to have attempted to commit
      the crime and to have acted with the “specific intention to cause
      a certain result” or the “specific intention to engage in conduct”
      of a certain nature, R.C. 2901.22(A), or to have acted when
      “aware that his conduct will probably cause a certain result or
      will probably be of a certain nature,” R.C. 2901.22(B).

      ***

      The felony-murder statute imposes what is in essence strict
      liability. Though intent to commit the predicate felony is
      required, intent to kill is not. See State v. Miller, 96 Ohio St. 3d
384, 2002-Ohio-4931, 775 N.E.2d 498, ¶ 31–33; State v. Fry, 125
Ohio St. 3d 163, 2010-Ohio-1017, 926 N.E.2d 1239, ¶ 43 (R.C.
      2903.02(B) “does not contain a mens rea component”); People v.
      Hernandez, 82 N.Y.2d 309, 317, 604 N.Y.S.2d 524, 624 N.E.2d
661 (1993) (“The basic tenet of felony murder liability is that the
      mens rea of the underlying felony is imputed to the participant
      responsible for the killing. By operation of that legal fiction, the
      transferred intent allows the law to characterize a homicide,
      though unintended and not in the common design of the felons,
      as an intentional killing” [citation omitted] ).

      In sum, an attempt crime must be committed purposely or
      knowingly and intent to kill need not be proven for the state to
      obtain a conviction for felony murder, so that a person can be
      convicted of that offense even though the death was unintended.
      Thus, this case devolves to an anfractuous question: Can a
      person be guilty of attempting to cause an unintended death?
      We conclude that the court of appeals correctly determined that
      it is impossible to purposely or knowingly cause an unintended
      death. Accordingly, we hold that attempted felony murder is not
      a cognizable crime in Ohio.

Nolan at ¶¶ 6-10.

      {¶12} Based on the Ohio Supreme Court’s holding in Nolan that Attempted

Felony Murder is not a cognizable crime in Ohio, we find that Complicity to


                                      -7-
Case No. 13-14-34


Attempted Felony Murder cannot be a cognizable crime. A person cannot be

complicit in a crime that is not cognizable. As the State does not disagree with

this point based upon Nolan, we find that Schaeffer’s first assignment of error is

well-taken and it is therefore sustained.

                                   Second Assignment of Error

         {¶13} In Schaeffer’s second assignment of error, he argues that there was

insufficient evidence to convict him of Complicity to Aggravated Arson,

Complicity to Aggravated Murder, and Complicity to Murder and that his

convictions were against the manifest weight of the evidence.2

         {¶14} Whether there is legally sufficient evidence to sustain a verdict is a

question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Sufficiency

is a test of adequacy. Id. When an appellate court reviews a record upon a

sufficiency challenge, “ ‘the relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable

doubt.’ ”        State v. Leonard, 104 Ohio St. 3d 54, 2004–Ohio–6235, ¶

77, quoting State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the

syllabus.
2
  Schaeffer’s brief does not actually specify that he is challenging all of his remaining convictions. His
assignment of error refers to his “conviction” being the singular form, and at the end of his argument in his
brief he requests that this Court find that his “conviction” is against the manifest weight of the evidence.
He does not specify which “conviction,” he is referring to. However, in the interest of justice we will treat
Schaeffer’s argument as though he is addressing all three of his remaining convictions (having reversed the
conviction as to Count 4 in the previous assignment of error).

                                                    -8-
Case No. 13-14-34


       {¶15} The Ohio Supreme Court has “carefully distinguished the terms

‘sufficiency’ and ‘weight’ in criminal cases, declaring that ‘manifest weight’ and

‘legal sufficiency’ are ‘both quantitatively and qualitatively different.’ ” Eastley v.

Volkman, 132 Ohio St. 3d 328, 2012–Ohio–2179, ¶ 10, quoting State v. Thompkins,

78 Ohio St. 3d 380 (1997), paragraph two of the syllabus.

       {¶16} Unlike our review of the sufficiency of the evidence, an appellate

court’s function when reviewing the weight of the evidence is to determine

whether the greater amount of credible evidence supports the verdict. Thompkins,

supra, at 387. In reviewing whether the trial court’s judgment was against the

weight of the evidence, the appellate court sits as a “thirteenth juror” and examines

the conflicting testimony. Id. In doing so, this Court must review the entire

record, weigh the evidence and all of the reasonable inferences, consider the

credibility of witnesses, and determine whether in resolving conflicts in the

evidence, the factfinder “ ‘clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial

ordered.’ ” State v. Andrews, 3d Dist. Allen No. 1–05–70, 2006–Ohio–3764, ¶ 30,

quoting Thompkins at 387.

       {¶17} In this case, Schaeffer was convicted of Complicity to Aggravated

Arson, Complicity to Aggravated Murder, and Complicity to Murder. Complicity

is defined in R.C. 2923.03(A)(2), as


                                         -9-
Case No. 13-14-34


      (A) No person, acting with the kind of culpability required for
      the commission of an offense, shall do any of the following:

      ***

      (2) Aid or abet another in committing the offense;

      {¶18} The Ohio Supreme Court defined how a defendant may be convicted

of Complicity by aiding and abetting in State v. Johnson, 93 Ohio St. 3d 240, 2001-

Ohio-1336, at syllabus. In Johnson, the Ohio Supreme Court held,

      “To support a conviction for complicity by aiding and abetting
      pursuant to R.C. 2923.03(A)(2), the evidence must show that the
      defendant supported, assisted, encouraged, cooperated with,
      advised, or incited the principal in the commission of the crime,
      and that the defendant shared the criminal intent of the principal.
      Such intent may be inferred from the circumstances
      surrounding the crime.”

(Emphasis added.) Johnson at syllabus.

      {¶19} In this case Schaeffer was allegedly complicit in Aggravated Arson,

Aggravated Murder, and Murder. Aggravated Arson is codified in R.C.

2909.02(A)(1), and reads,

      (A) No person, by means of fire or explosion, shall knowingly
      do any of the following:

      (1) Create a substantial risk of serious physical harm to any
      person other than the offender;

      {¶20} Aggravated Murder, as charged in this case, is codified in R.C.

2903.01(B), and reads,



                                      -10-
Case No. 13-14-34


          (B) No person shall purposely cause the death of another * * *
          while committing or attempting to commit * * * kidnapping,
          rape, aggravated arson, arson, aggravated robbery, robbery,
          aggravated burglary, burglary, trespass in a habitation when a
          person is present or likely to be present, terrorism, or escape.

          {¶21} Murder, as charged in this case, is codified in R.C. 2903.02(B), and
reads,

          (B) No person shall cause the death of another as a proximate
          result of the offender’s committing or attempting to commit an
          offense of violence3 that is a felony of the first or second degree
          and that is not a violation of section 2903.03 or 2903.04 of the
          Revised Code.

          {¶22} In order to convict Schaeffer at trial of Complicity to Aggravated

Arson, Complicity to Aggravated Murder and Complicity to Murder, the State

called ten witnesses including the principal offender who Schaeffer was allegedly

complicit with, Shey Weiker.4 Weiker testified that she was currently incarcerated

for her crimes related to this incident but prior to being arrested she lived at 151½

Taft Street in Fostoria in an apartment above where Schaeffer lived at 151 Taft

Street.     (Tr. at 227).       Weiker testified that she had moved into the upstairs

apartment a couple of weeks prior to the incident and that at the time of the

incident her 13-year-old son was staying with her. (Id. at 229-230). Weiker

testified that she lived in the apartment above Schaeffer’s rent-free in exchange for

doing housework and helping Schaeffer take care of Karen, Schaeffer’s wife. (Id.


3
 Aggravated Arson is an offense of violence according to R.C. 2901.01(A)(9)(a).
4
 Although Weiker was not the first witness called by the State, we elect to present the testimony out of the
order in which it was presented by the State to provide the clearest narrative.

                                                   -11-
Case No. 13-14-34


at 233-234).    In addition, Weiker testified that she did “odd and end jobs” for

Schaeffer such as “scrapping.” (Tr. at 230).

        {¶23} Weiker testified that on the evening of May 25, 2014, she went to

Findlay to the VFW with her boyfriend Jason, Schaeffer’s wife Karen, Tim Hall

and others to go to a karaoke contest. (Tr. at 234-36). Weiker testified that they

were at the VFW for several hours. (Id. at 236). Weiker testified that while she

was at the VFW she got upset and got into a fight with her boyfriend Jason

because he had another girl pick him up and he had text messages on his phone

from the girl. (Id. at 235). Weiker testified that after the contest, she dropped

Jason off at his house because Schaeffer did not like Jason being around, and then

she drove back to the Taft Street residence. (Id. at 237-238).

        {¶24} Weiker testified that at the Taft Street residence there were people on

the porch including Karen, Vonda Hall, her son Tim Hall, and Vonda’s

friend/boyfriend James. Weiker testified that she was still upset at the time and

she was venting for a while on the porch while they all smoked marijuana. (Tr. at

238).

        {¶25} Weiker testified that at some point the conversation changed to the

topic of child molesters, which was a sore subject for Weiker because she “was

molested when [she] was little and the guy got away with it.” (Id. at 239). Weiker

testified that she “found out earlier this year that [her] son had been raped,” and


                                        -12-
Case No. 13-14-34


that was under investigation by the Fostoria Police Department. (Id. at 239).

Weiker testified that she vented about child molesters for another hour or so,

stating that all child molesters “need shot in their head.” (Id. at 240). Weiker

believed Daniel Marker, the brother of her ex-husband, had been the person who

raped her son.

       {¶26} Weiker testified that at some point Schaeffer texted her phone and

asked her to come inside. (Tr. at 240). Weiker testified that Schaeffer had been

inside while the rest of the people were on the porch because Schaeffer “really

didn’t sit out and associate much with anybody.” (Id. at 241). Weiker testified

that she went into Schaeffer’s room and had a discussion with Schaeffer about

“burning houses down without leaving evidence.” (Id. at 242). Weiker testified

that they both were talking about it. (Id.) Weiker testified that she said she

wanted to burn all of the houses down that a child molester lived in, that included

the one down the street from them (where Marker lived). (Id.) Weiker testified

that Schaeffer said “[f]lares don’t leave fingerprints” and that he had some on the

back porch.      (Id. at 242).   Weiker testified that she “sat there crying until

[Schaeffer] told [her] to go get the, get [the flares] on the back porch.” (Id. at

243). Weiker testified that the flares were in a plastic bag on the back porch. (Id.)

       {¶27} Weiker testified that she brought the bag of flares to Schaeffer, that

Schaeffer took one out of the bag and said, “this is how you use it.” (Tr. at 243).


                                        -13-
Case No. 13-14-34


Weiker testified that Schaeffer showed her how to take the cap off and how to use

the flare, but he did not actually light it at that time. (Id.) Weiker testified that

after Schaeffer gave her the demonstration he gave her the flare and told her,

“there, go do it.” (Id. at 244).

       {¶28} Weiker testified that she then left Schaeffer’s room and went back to

the porch and told Timothy Hall to walk with her. Weiker testified that Tim was

one of her best friends and she called him her little brother. (Tr. at 245). Weiker

testified that as they walked Tim was telling her to use her head and think of her

children. (Id.) Weiker testified that Tim stopped to “to take a piss” at some point,

and she walked off at that time. (Id. at 268).

       {¶29} Weiker testified that she walked to Marker’s house, that she was

within 25 feet, and that she “stood there with a flare in [her] hands and all that

came to [her] was how [her] son was hurt for so many years.” (Tr. at 246).

Weiker testified that she then struck the flare and threw it at the house. (Id.)

Afterward, Weiker testified that she ran away from the immediate vicinity of

Marker’s residence and that she then walked back toward the Taft Street

residence, but she had to wait on a train. (Id. at 247). Weiker testified that she

met back up with Tim Hall while waiting for the train, and that they then walked

back to the Taft Street residence. (Id. at 248). Weiker testified that when she

returned she went upstairs with her son who was sleeping. (Id.)


                                        -14-
Case No. 13-14-34


        {¶30} Weiker testified that she stayed upstairs until Schaeffer yelled and

told her to look out the window across the tracks, which she did, and she saw a

fire. (Tr. at 248-249). Weiker testified that later that day she was taken to the

police station and she told them that she got the flare from Schaeffer and that

Schaeffer showed her how to strike it that night. (Tr. at 254). Weiker testified

that she had never used a flare prior to that night. (Id.)

        {¶31} Weiker testified that she was indicted for Aggravated Arson,

Aggravated Murder, Murder and Attempted Felony Murder. Weiker testified that

she pled guilty to all of those crimes, and that she was serving a life sentence with

parole eligibility after serving 25 years in prison. (Tr. at 255). Weiker testified

that the deal did not require her to testify in this case, and that she was not

promised anything by the State in exchange for her testimony. (Id.)

        {¶32} On cross-examination Weiker testified that earlier in the evening

prior to the incident she had tried to commit suicide and was stopped twice, once

by her boyfriend and once by Tim Hall. (Tr. at 280). She also testified that she

had half a beer on the night of the alleged incident and that she had been smoking

marijuana throughout the night.5 (Tr. at 274).

        {¶33} The State also called two witnesses who were on the porch of

Schaeffer and Weiker’s residence on the night of the incident in question,


5
  Weiker testified that she was used to smoking often so that while she was smoking a lot that evening she
testified she believed she was not under the influence. (Tr. at 274).

                                                  -15-
Case No. 13-14-34


including James Ball, who had never met Weiker or Schaeffer before the night of

the incident. Ball testified that on Memorial Day Weekend of 2014, he made

arrangements to spend some time with Vonda Hall in Fostoria. (Tr. at 135). Ball

testified that he had kept in sporadic contact with Vonda over the years and that he

had an on-again off-again relationship with her. (Id. at 136). Ball testified that he

arrived in Fostoria around 10:30 p.m. and met Vonda at her friend’s residence on

Taft Street. (Id. at 137).

         {¶34} Ball testified that he waited at the Taft street residence with Vonda

for a while until Vonda’s son Tim and others arrived including Shey Weiker and

Schaeffer’s wife. (Tr. at 138). Ball testified that he had met Tim previously but

had not met any of the others. (Id. at 139). According to Ball, the others had all

gone to a karaoke contest and had just returned. Ball testified that they initially all

sat on the porch and talked about karaoke, but at some point the conversation

turned negative. (Id. at 139-140).

         {¶35} Ball testified that talk turned to child molesters. (Tr. at 140). Ball

testified that there was a conversation regarding a crippled child molester,

strapping him to a wheelchair and throwing him on railroad tracks.6 (Id. at 140).

Ball testified that from there they talked about burning down a child molester’s


6
  It is not clear from Ball’s testimony whether this “crippled” child molester was supposed to be Daniel
Marker, who Ball did not know. At the sentencing hearing it was indicated that Marker had gotten “so sick
[that he] couldn’t walk because his feet [were] all swollen, all cut up, * * * seeping puss[.]” (Oct. 31, 2014,
Tr. at 9).

                                                    -16-
Case No. 13-14-34


house. (Id.) Ball testified that he added to the conversation that using a wick from

an oil lamp would allow for a 3-5 minute getaway. (Id. at 141). Ball testified that

he interpreted the conversation at the time as people “blowing off steam.” (Id. at

140). He testified that he did not take the conversation seriously. (Id. at 140-141).

       {¶36} Ball testified that during the conversation Weiker was giddy and

agitated, that she kept talking about a guy who molested her kid. (Tr. at 141).

Ball testified that Weiker eventually left the porch and went inside for a while then

came out of the house with a road flare. (Tr. at 143). Ball testified that Weiker

said that she could use it to burn down the house, just “pop this and burn forever.”

(Id. at 143). Ball testified that Weiker was in the house for 10-15 minutes, that

when she came out she was outside for 10-15 minutes, and then Weiker left the

porch and Tim went with her. (Id. at 143-144). Ball testified that he saw Weiker

and Tim return again 60-90 minutes later. (Id. at 145).

       {¶37} Ball testified that he and Vonda were in a vehicle at the Taft Street

residence when an elderly gentleman notified them that there was a fire around the

corner. (Tr. at 145). According to Ball, Vonda told Schaeffer about the fire and

then Ball and Vonda walked over by the fire. (Id. at 147). Ball testified that he

saw the fire and saw that there were bodies on the sidewalk covered with sheets.

(Id.) Ball testified that he was shocked. (Id.) Ball testified at that moment he

realized a general conversation had gotten real and out of control. (Id.) Ball


                                        -17-
Case No. 13-14-34


testified that he went to the police department the next morning and was in shock

and told them what he knew. (Id. at 149).

       {¶38} On cross-examination Ball testified that Schaeffer was never on the

porch, that he had no knowledge that Schaeffer was even at the Taft Street

residence until later. (Tr. at 151). Ball testified that Schaeffer was not present

during the conversation on the porch about burning a house down. (Id.)

       {¶39} The State also called Tim Hall, who was at the Taft Street residence

on the porch on the night/early morning of the alleged incident. Hall testified that

he was close friends with Weiker and that they had a brother-sister-like

relationship. (Tr. at 191). Hall testified that he was currently incarcerated serving

30 months for Obstructing Justice due to his involvement with this incident. (Id.

at 190).

       {¶40} Hall testified that up until about 3 weeks prior to the alleged incident

he lived at 151 Taft Street with his mother Vonda above Schaeffer’s residence (the

residence Weiker occupied at the time of the incident). (Tr. at 191). Hall testified

that he and Weiker occasionally did work for Schaeffer at a scrap yard, and that

Schaeffer paid them under the table. (Id. at 192).

       {¶41} Hall testified that on the evening of the alleged incident he went to a

karaoke contest in Findlay along with Weiker, Weiker’s boyfriend, Schaeffer’s

wife, and some other friends. (Tr. at 198). Hall testified that at the VFW Weiker


                                        -18-
Case No. 13-14-34


got into a fight with her boyfriend Jason, but eventually calmed down and drove

them back to Taft Street after the karaoke contest. (Id. at 199). Hall testified that

when they got back to Taft Street, Vonda and James Ball were there on the porch

chatting, and Weiker started talking about burning down houses, and brought up

Marker’s name. (Id. at 200). According to Hall, Weiker initially said she would

use Kleenexes to start the fire, and they had a discussion of how they would burn

down a house. (Id.)

       {¶42} Hall testified that Weiker eventually left the porch when she got a

text from Schaeffer that said “come here K.” (Tr. at 202). Hall testified that

Weiker was inside for approximately 15 minutes, that she was “heated again”

when she came out, and that she had a flare. (Id. at 203). Hall testified that

Weiker waved the flare around and sat down on the porch for 15 minutes with the

flare in her lap. (Id. at 204). Hall testified that Weiker then got up and asked Hall

to walk with her up the street. (Id. at 205). Hall testified that he initially let her

walk without him but that he ended up following along and catching up to her, and

told her to “think about [her] kids.” (Id.) Hall testified that Weiker turned up an

alleyway and said that no matter what happened she was going to burn down the

house, and she started walking toward Marker’s house. (Id. at 206). Hall testified

that he walked away, and Weiker initially came running back to him because the

porch light was on at Marker’s residence and it scared her. (Id.) Hall testified that


                                        -19-
Case No. 13-14-34


he tried to get Weiker to walk back to the Taft Street residence but she walked

away and was gone 10-15 minutes the second time. (Id.)

        {¶43} Hall testified that Weiker no longer had the flare when he saw her

again, but she had the cap to the flare. (Tr. at 207-208). Hall indicated that

Weiker gave him the flare cap and he threw it down a sewer drain. (Id. at 212).

        {¶44} Hall testified that they went back to the Taft Street residence and

Schaeffer said to him that what Weiker did was her business and if Hall talked

about it Schaeffer “would put [him] six feet under.” (Tr. at 210). Hall testified

that he took Schaeffer “very serious.” (Id. at 211).

        {¶45} Hall testified ultimately that he was currently incarcerated for his

disposal of the flare’s cap and for making a false statement to a detective. (Tr. at

212).

        {¶46} On cross-examination Hall testified that he did not take Weiker

seriously when she first spoke about burning down a house because Weiker had

talked about doing “dumb stuff” before. (Tr. at 219). Hall testified that even

when Weiker came back to him with only the flare cap he still thought she was

lying. (Id. at 224).

        {¶47} The State also called several officers who were involved in this case,

including Detective Shilo Frankart. Detective Frankart testified that he was a

detective for the Fostoria Police Department and that he was assigned to this case.


                                        -20-
Case No. 13-14-34


(Tr. at 330). Detective Frankart testified that while he was canvassing the scene of

the fire he was advised by dispatch that James Ball wanted to speak with him. (Id.

at 335). Detective Frankart testified that he spoke with Ball and then spoke with

other people who were present at the Taft Street residence including Vonda Hall,

Tim Hall, and Shey Weiker. (Id. at 335-340). Detective Frankart testified that he

then interviewed Schaeffer. (Id. at 342). That interview recording was played for

the jury. (State’s Ex. 3).

        {¶48} In the interview Schaeffer stated that he paid Weiker to do laundry

and be a housekeeper and to help out with his wife. (State’s Ex. 3). Schaeffer

stated that he was under the belief that Weiker’s son had been molested by

Marker. (Id.) Schaeffer stated that on the evening of the alleged incident he

stayed at home while his wife went to karaoke with Weiker and that they all came

home late. (Id.) Schaeffer stated that later after they got home he went upstairs to

talk with Weiker about “gas” and that he was “rubbing” her back, legs and feet.

(Id.) Schaeffer stated that he did not have a sexual relationship with Weiker but

that he wanted to if his wife passed on.7 (Id.)                 Schaeffer stated that Weiker did

not say anything about the fire and the first he heard of it was when Vonda Hall

came up and said there was a fire. (Id.) During the interview Schaeffer indicated




7
 Schaeffer indicated that his wife was in poor health with (what sounds like he says) rheumatoid arthritis
and that she would not “be around real long.”

                                                  -21-
Case No. 13-14-34


that he had a surveillance system at his house, that recorded the porch and other

areas to a DVR system linked to his bedroom. (Id.)

       {¶49} Later in the interview Schaeffer stated that he did text Weiker and

ask her to come inside around 2 a.m. when Weiker was on the porch with others.

(Id.) Schaeffer stated that Weiker was upset about Marker and that the police

were not doing anything for her son. (Id.) Schaeffer stated that he and Weiker

talked about different ways to light a fire but he did not show her how to light a

flare. (Id.) Schaeffer stated that it was actually 2-3 weeks prior to the incident

that he showed Weiker how to use a flare to burn wire. (Id.) However, when

pressed later, Schaeffer stated that he “might of” showed her again how to use a

flare that night. (Id.) Schaeffer said he never expected that Weiker would kill

someone. (Id.)

       {¶50} After the interview Detective Frankart testified that he spoke with

Weiker again. (Tr. at 358). Detective Frankart also testified that since he learned

that Schaffer had a surveillance system at his house he attempted to check that

surveillance system for any useful information but it had already been taped over

or deleted. (Id. at 355).

       {¶51} The State also called Detective Gabriel Wedge of the Fostoria Police

Department.      Detective Wedge testified that he helped Detective Frankart

investigate this case. (Tr. at 159). Detective Wedge testified that he typed up the


                                       -22-
Case No. 13-14-34


warrant for the Taft Street residence and was involved in executing that warrant.

Photographs of the Taft Street residence, its interior and the porch were introduced

into evidence.8 (Id. at 161). Detective Wedge testified that he found flares or

“fusees” at Schaeffer’s residence where they had been indicated they would be.

(Id. at 167). Detective Wedge testified that they were extremely flammable. (Id.

at 172).

        {¶52} Detective Wedge testified that he was notified that a fussee may have

been used to start the fire and that a flare cap had been put down a specific sewer

drain in the middle of the road. (Tr. at 175). Detective Wedge testified that he

searched the specified sewer drain and found the fusee cap. (Id.) That cap was

photographed and introduced into evidence. (Id. at 175-177). Daniel Davison of

the BCI Lab division testified at trial that the cap recovered from the sewer drain

was comparable to the flares recovered from Schaeffer’s home. (Id. at 288).

        {¶53} The State also called the first officer to respond to the scene of the

fire at Marker’s residence, officer Trey Farabee of the Fostoria City Police

Department. Officer Farabee testified that he was working the midnight shift on

May 26, 2014, when he learned of a fire. (Tr. at 128). He testified that he got into

his cruiser and drove to the house, which was completely engulfed in flames when

he arrived. (Id. at 129). Officer Farabee testified that since the front door was

8
  Detective Wedge testified, and the photographs made clear, that Schaeffer’s residence was extremely
cluttered. As Schaeffer did a lot of “scrapping” work, there were objects on nearly every surface of his
household.

                                                 -23-
Case No. 13-14-34


barred by the flames, he checked other exits to the house, and at the back of the

house he found a female on the ground underneath a window. (Id. at 130).

Officer Farabee testified that the female had burns and cuts on her and that she did

not respond when he attempted to communicate with her. (Id.)

       {¶54} Officer Farabee testified that he moved the female with the help of a

citizen, and learned from another individual who had showed up that the woman

was deaf.    (Id. at 131).       Officer Farabee testified that the fire department

eventually responded and treated the victim, and went into the house and brought

out two individuals on backboards. (Id. at 133). Officer Farabee testified that one

of the two other victims was briefly resuscitated in the ambulance. (Id. at 134).

       {¶55} Frank Reitmeier, a State Fire Marshall’s investigator, testified that he

investigated the scene of the fire. (Tr. at 293). Reitmeier testified that there were

two fatalities and one injury. (Id. at 295). Reitmeier testified that his investigation

established that the fire started on the front porch. (Id. at 298). Photographs of the

fire’s aftermath were introduced into evidence, including photographs of the back

door to Marker’s residence. The back door had been screwed shut prior to this

incident (not by anyone involved in this crime) and it was unable to be opened

from the inside. (Id. at 322).

       {¶56} Reitmeier testified that he interviewed Weiker, who initially denied

involvement in the fire, but later stated that she started the fire and that she used a


                                          -24-
Case No. 13-14-34


flare or “fusee” to start the fire. (Tr. at 312-313). Reitmeier testified that the fusee

could have started the fire and that the fire’s origin was incendiary. (Id. at 316).

Reitmeier testified that it was his conclusion that Weiker started the fire. (Id.)

Reitmeier testified on cross-examination that he would not have been able to tell a

fusee was used to start the fire had he not been told because it would have been

completely burnt away. (Id. at 318).

        {¶57} Dr. Cynthia Beisser, of the Lucas County Coroner’s Office testified

to a reasonable degree of medical certainty that Daniel Marker and Tara Vance

both died from carbon monoxide poisoning as a result of the house fire. (Tr. at

395).

        {¶58} The last witness the State called was Dana Weatherall. Weatherall

testified through an interpreter that at the time of the incident she was living with

her girlfriend Tara and Marker at Marker’s residence. (Tr. at 404). Weatherall

testified that her girlfriend knew Marker from when they both attended Ohio

School for the Deaf. (Id.)

        {¶59} Weatherall testified that on the evening of the fire her girlfriend was

asleep and she was playing games on the computer. (Id. at 405). She testified that

Marker eventually came to her and said there was a fire but he did not call 911.

(Id.) Weatherall testified that Marker, his dog, and Weatherall’s girlfriend were

all killed in the fire. (Id.) Weatherall testified that she got out by jumping out of


                                         -25-
Case No. 13-14-34


the back window. (Id.) Weatherall testified that she had a lot of cuts and was in

the hospital for four days due to skin being burned off and having difficulty

breathing from the smoke. (Id. at 406).

       {¶60} After Weatherall testified, the State rested its case. Schaeffer then

made a Crim.R. 29 motion for acquittal, arguing that the State did not present

sufficient evidence to convict him.         The trial court overruled his motion.

Schaeffer now renews his argument on appeal, contending that Weiker did not

directly leave Schaeffer’s presence and go commit the act. Schaeffer claims that

there was a “significant intervening time” on the porch before she committed her

crimes, and that she was not goaded into doing it by Schaeffer. Schaeffer also

claims that he did not show Weiker how to use the flares on the night of the

incident, but rather weeks earlier as he indicated in his police interview.

       {¶61} Despite Schaeffer’s arguments, the jury heard testimony from the

principal offender that Schaeffer called her into her house and that the two of them

discussed burning down a child molester’s home. Unlike the general discussion

on the porch that some may not have taken seriously, Schaeffer then told Weiker

to go get flares that were on his back porch. Schaeffer then showed Weiker how

to use the flares, said that they would not leave any evidence, and then told her to

“go do it.” Schaeffer thus gave Weiker the physical means to commit the crime by

the flare, showed her how to use the flare, and then encouraged her to go burn


                                          -26-
Case No. 13-14-34


down the house. That there may have been up to fifteen minutes before Weiker

left the residence in the early morning hours according to witnesses to walk

toward the Marker residence does not alter Schaeffer’s involvement in the crime.

       {¶62} Thus the State presented sufficient evidence that, when looked at in a

light most favorable to the prosecution, a reasonable factfinder could use to

determine beyond a reasonable doubt that Schaeffer aided or abetted Weiker in

committing Aggravated Arson, Aggravated Murder and Murder.                Therefore,

Schaeffer’s sufficiency arguments on these issues are not well-taken.

       {¶63} Schaeffer next argues that his convictions were against the manifest

weight of the evidence. In arguing that his convictions were against the weight of

the evidence, Schaeffer reasserts the same arguments made when claiming that

there was insufficient evidence to convict him and, in addition, argues that the jury

struggled with these issues because the jury asked multiple questions while

deliberating.   Schaeffer suggests that the Court’s instructions, answers to the

jurors’ questions during deliberations, and the evidence fail to support the jury’s

finding that Schaeffer “shared the criminal intent of the principal” on each of the

three charges of Aggravated Arson, Aggravated Murder, and Murder.

       {¶64} According to the Ohio Supreme Court’s decision in State v. Johnson,

93 Ohio St. 3d 240, 2001-Ohio-1336, aiding or abetting can be proven by showing

that Schaeffer “supported, assisted, encouraged, cooperated with, advised, or


                                        -27-
Case No. 13-14-34


incited the principal in the commission of the crime, and that the defendant shared

the criminal intent of the principal.” Thus the State had to establish that Schaeffer

assisted Weiker in committing the crimes, and that Schaeffer shared Weiker’s

criminal intent, if applicable for the offense.

       {¶65} For the Complicity to Aggravated Arson and the Complicity to

(Felony) Murder convictions, the State had to prove that Schaeffer aided or

abetted Weiker and shared in Weiker’s intent to knowingly cause a fire that

created a substantial risk of serious physical harm for the Complicity to

Aggravated Arson, and that the fire did in fact cause the death of Tara Vance for

the Complicity to (Felony) Murder. There is ample evidence in the record to

support that Schaeffer knowingly assisted Weiker in causing the fire when he gave

her a flare, told her how to use it, and told her to “go do it” shortly before Weiker

started the fire. It is also evident that Tara Vance died in the fire that Schaeffer

knowingly assisted Weiker in starting.          Thus we cannot find that either the

conviction for Complicity to Aggravated Arson or the conviction for Complicity

to (Felony) Murder was against the weight of the evidence. Schaeffer’s arguments

as to these two convictions are not well-taken.

       {¶66} However, for the Complicity to Aggravated Murder conviction, the

State had to show mental intent beyond Schaeffer’s willingness to help Weiker

start the fire at Marker’s residence.      To prove that Schaeffer was guilty of


                                         -28-
Case No. 13-14-34


Complicity to Aggravated Murder, the State had to show that Schaeffer shared

Weiker’s intent to purposely cause the death of Marker by means of the

Aggravated Arson. See State v. Herring, 94 Ohio St. 3d 246, 249-250, 2002-Ohio-

796 (holding that purpose is an essential element of Aggravated Murder, and that

Complicity by Aiding and Abetting requires that the defendant share the criminal

intent of the principal).

       {¶67} The evidence that the State presented in this case to establish that

Schaeffer shared Weiker’s intent to purposely cause the death of Marker consists

of the following. Weiker had a conversation on Schaeffer’s porch about wanting

to kill all child molesters and about ways to burn down child molesters’ homes.

Schaeffer was not present on the porch for this conversation, but according to his

interview, he was in his bedroom watching the people on the porch through his

surveillance equipment. Schaeffer’s surveillance equipment did not have audio,

but Schaeffer presumably heard some of the conversation because he messaged

Weiker and told her to come inside at one point, and then discussed ways to light a

fire with her in a manner that would leave no evidence, which was one of the

subjects of conversations from the porch. Thus a jury could reasonably infer from

the sequence and timing of these events that Schaeffer had overheard the

discussion on the porch, and Weiker’s conversation about wanting to kill child

molesters, Marker in particular.


                                       -29-
Case No. 13-14-34


       {¶68} In addition, Schaeffer admittedly had feelings for Weiker, and was

aware that her son had allegedly been molested by Marker. Thus, a jury could

reasonably conclude that Schaeffer was aware from the circumstances that Weiker

desired to kill Marker despite the fact that in testifying about her conversation with

Schaeffer shortly before the incident, Weiker did not indicate that she expressed

her specific purpose to kill Marker at that time but only that she had expressed the

desire to burn down all the houses of child molesters, including the “one up the

street.” Nevertheless, given that it very was late at night (or early in the morning),

Schaeffer would be presumed to know that Marker was home and that any fire he

was assisting Weiker in starting was intended to kill Marker.

       {¶69} Lastly, there were Schaeffer’s actions after the fire. When Tim Hall

returned to Schaeffer’s residence after Weiker started the fire, Schaeffer

threatened Hall, stating that what happened was Weiker’s business and that if Hall

told anyone Schaeffer would put him “six feet under.” These statements perhaps

indicated that Schaeffer was aware of what Weiker had set out to do when she left

his residence with the flare.

       {¶70} On the other hand, James Ball testified that he thought Weiker was

only joking and blowing off steam when she was on the porch talking about

wanting to kill all child molesters. Tim Hall testified that he thought Weiker

would not go through with burning down the Marker residence. He testified that


                                        -30-
Case No. 13-14-34


even when Weiker came back from Marker’s residence with only the fusee cap, he

still did not believe she had burned down the house.

       {¶71} In any event, Weiker herself testified that she did not know for sure

that Marker was home at the time she started the fire. She also testified that she

did not know other people were inside the home, or who was inside of it at the

time. In addition, she testified that when she threw the flare, she knew it would

cause a fire, but she did not know the fire “would be like that,” meaning that she

did not know it would so quickly engulf the house in flames. In fact, Hall testified

that Weiker first hesitated and walked away from Marker’s house when she

noticed the porch light was on and then returned and threw the flare anyway, thus

possibly indicating her purpose to kill might not have fully formed until after she

left Schaeffer’s residence.

       {¶72} Additionally, Weiker’s testimony gave no indication that during her

conversation with Schaeffer shortly before the incident she intended to kill

Marker. In fact, according to her testimony, she never mentioned Marker’s name

to Schaeffer during that conversation; she merely referred to her son being

molested, and referred to wanting to burn down the homes of all child molesters,

including the “one up the street.”

       {¶73} Furthermore, in the lengthy interview with Schaeffer that was played

for the jury, Schaeffer admits that he had a conversation with Weiker before the


                                       -31-
Case No. 13-14-34


fire was started, and that at one time he showed her how to light a flare, but he

never indicated that he specifically had any desire to kill Marker or anyone else.

Schaeffer also states multiple times in the interview that it was not his intention at

all to kill people, that he did not think Weiker was really going to burn down the

house, and that he never expected what happened to happen. He specifically

stated, “I didn’t think she was going to go kill somebody.”

       {¶74} On balance, there is a plausible path to the jury’s conclusions in this

case and we cannot say that the jury’s verdict as to Aggravated Murder is against

the weight of the evidence. Nevertheless, the evidence in support of finding that

Schaeffer acted with the specific intent to assist Weiker in purposely causing the

death of Marker is not overwhelming and requires inferences to be made from

several circumstantial sources.

       {¶75} Unfortunately, the lack of overwhelming evidence as to Schaeffer’s

specific intent to kill is a concern that is compounded by the fact that the

instructions provided to the jury did not accurately reflect the essential elements of

Complicity to Aggravated Murder. When the case was submitted to the jury, the

jury was given the following instruction on what it had to find in order to convict

Schaeffer of Complicity to Aggravated Murder.

       Count Two. Complicity to Aggravated Murder. The defendant
       is charged with Complicity to Aggravated Murder. Before you
       can find the defendant guilty you must find beyond a reasonable
       doubt that on or about the 26th day of May, 2014, in Seneca

                                        -32-
Case No. 13-14-34


       County, Ohio, the defendant aided Shey Weiker in committing
       the offense of aggravated murder. Aggravated murder being
       that Shey Weiker purposely caused the death of Daniel J.
       Marker while committing the offense of aggravated arson.

           Again “aid or abet” means supported, assisted, encourage[d],
       cooperated with, advised, or incited Shey Weiker to commit the
       offense.

          Purposely. A purpose is an essential element of the offense of
       aggravated murder.

          A person acts purposely when it is her specific intention to
       cause a certain result. It must be established in this case that at
       the time in question there was present in the mind of Shey
       Weiker a specific intention to purposely cause the death of Daniel
       J. Marker while committing the offense of aggravated arson.

           Purpose is a decision of the mind to do an act with a
       conscious objective of producing a specific result. To do an act
       purposely is to do it intentionally and not accidentally. Purpose
       and intent mean the same thing. The purpose with which a
       person does an act is known only to herself unless she express[es]
       it to others or indicates it by her conduct.

          The purpose with which a person does an act or brings about
       a result is determined from the manner in which it is done, the
       means used, and all the other facts and circumstances in
       evidence.

(Emphasis Added.) (Tr. at 444-445).

       {¶76} The jury instruction that was given to the jury for Complicity to

Aggravated Murder clearly requires the jury to find that Weiker specifically

intended to kill Marker, but it contains no culpability element for Schaeffer. There

is no indication in the preceding instruction that Schaeffer had to share Weiker’s


                                       -33-
Case No. 13-14-34


criminal intent to purposely cause the death of Daniel Marker. At the outset, we

note that this is contrary to the model Ohio Jury Instructions, CR 523.03,

regarding Complicity, which provides,

       1. The defendant is charged with complicity in the commission
       of the offense of (specify offense). Before you can find the
       defendant guilty, you must find beyond a reasonable doubt, that
       on or about the ____ day of ____, and in _____ (County) (Other
       jurisdiction), Ohio, the defendant (insert applicable culpable
       mental state if one is required for the commission of the principal
       offense)

       (Use appropriate alternative[s])


       ***

       (A)(2) (aided or abetted) another in committing the offense of
       (specify offense).

       ***

(Underline added, italics in original).          Ohio Jury Instructions, CR Section

523.03(1)(A)(2) (Rev. Dec. 10, 2011).

       {¶77} More importantly, the omission of any reference to Schaeffer’s

mental state or purposeful culpability in this instruction is directly contrary to the

decisions of the Ohio Supreme Court in Johnson and Herring, supra, which

clearly require that to be convicted of Complicity it must be established that the

accomplice “share the criminal intent of the principal”—which in this case

required the jury to find that Schaeffer “shared in the purpose to kill” exhibited by


                                          -34-
Case No. 13-14-34


Weiker. Yet the jury was never instructed that Schaeffer had to have any such

intent or even that he be aware of Weiker’s intent to kill, but rather only that

Weiker be found to have had a purpose to kill. Failure to instruct the jury on the

requisite mental state attached when determining Complicity to a crime has been

found to be error. See State v. Noor, 10th Dist. Franklin No. 13AP-165, 2014-

Ohio-3397, ¶¶ 36-55 (finding where jury instructions for Complicity specifically

challenged, failure to instruct on culpable mental state was error, albeit ultimately

harmless under the facts and weight of the evidence in that case).

        {¶78} Ironically the trial court did instruct the jury as to the requirement of

shared criminal intent by the accomplice as to both the Aggravated Arson and

Felony Murder counts in this case but did not do so with regard to the Aggravated

Murder count.9

        {¶79} In addition to the lack of a defined mental state for Schaeffer in the

instructions, the instructions were also potentially confusing due to the definition

of “purposely” that was used. The element of purpose related to Complicity to

Aggravated Murder was the specific subject of one of the jury’s questions asked

during deliberations. In the jury instruction excerpted above that was used in this

9
  For Complicity to Aggravated Arson, there was a segment in the instruction that read, “[y]ou will
determine from these facts and circumstances whether there existed at the time in the mind of the defendant
an awareness of the probability that he was aiding and abetting Shey Weiker in committing aggravated
arson.” (Emphasis added.) (Tr. at 443). Similarly, the Complicity to (Felony) Murder instruction read in
relevant parts, “you must find beyond a reasonable doubt that the defendant, by aiding or abetting Shey
Weiker * * * did, by fire knowingly create a substantial risk of serious physical harm to any person other
than herself” which ultimately “caus[ed] the death of Tara Lynn Vance as a proximate result of committing
[the] aggravated arson[.]” (Tr. at 445-446).

                                                  -35-
Case No. 13-14-34


case, the instructions stated “a person acts purposely when it is her specific

intention to cause a certain result.” (Emphasis added.) (Tr. at 444). While the

trial court could have been using the pronoun “her” to be politically correct, it is

potentially confusing in that it makes it seem as though only Weiker’s “purpose”

mattered for proving Complicity to Aggravated Murder.                This is further

problematic as the next sentence states that it must be established that Weiker

specifically intended to purposely cause the death of Marker. And in the next

paragraph the jury was instructed that, “[t]he purpose with which a person does an

act is known only to herself unless she express[es] it to others or indicates it by her

conduct.”

       {¶80} When read as a whole, these instructions seem to indicate that it was

only required for Weiker to possess the specific intent to kill Marker, which is

simply not correct. It was required that Weiker purposely cause the death of

Marker, so the instructions are correct on that point, but it was also required for

the jury to find that Schaeffer shared the purpose to cause the death of Marker.

These instructions simply do not indicate that fact.

       {¶81} Thus the jury in reading the instruction for Complicity to Aggravated

Murder could have determined that as long as Schaeffer aided and abetted Weiker

by assisting her in any manner, and as long as the jury could conclude that Weiker

purposely killed Marker, Schaeffer could be guilty of Complicity to Aggravated


                                         -36-
Case No. 13-14-34


Murder without the State establishing that Schaeffer also shared the intent to

purposely kill Marker. This would substantially alter the State’s required burden.

       {¶82} That there was confusion on this culpability component was evident,

as Schaeffer argues in this appeal, by the jury’s questions after the case was

submitted to them for deliberations. The jury asked a number of questions, one of

which was, “We see on page 17 a discussion of all the essential elements. We see

on page 11 under [count] two, purposely, a purpose is an essential element. Are

all the numbers and letters under each count the essential elements?” (Tr. at 6).

       {¶83} After a multi-page discussion on what the proper response should be,

the trial court ultimately agreed to respond as follows.

       The first paragraph after each heading for the various counts
       includes all of the essential elements. The numbers and letters
       define many of those words and phrases in the first paragraph.
       ***

       ***

         Purposely is an essential element to Count Two, Aggravated
       Murder. It is not an essential element to the other counts.

(Tr. at 12).

       {¶84} The trial court’s answer to the jury’s question thus emphasized that

“purpose” was an essential element of Complicity to Aggravated Murder;

however, it in no way clarified that not only Weiker but Schaeffer also had to act

with purpose to cause the death of Marker. A juror could take the trial court’s


                                        -37-
Case No. 13-14-34


answer to its question and simply think that Weiker had to act purposely as set

forth in the original instructions, and that satisfied the only finding of purpose

necessary to convict Schaeffer.

         {¶85} While Schaeffer did not object to the jury instructions at trial, we

note that the State and Schaeffer’s counsel had each submitted proposed jury

instructions prior to the trial, and Schaeffer’s proposed jury instruction contained a

culpable mental state for Schaeffer (albeit the wrong one) in the Complicity to

Aggravated Murder portion while the State’s proposed instructions did not contain

a culpable mental state.10 We also note that Schaeffer did object to the answer to

the jury question regarding purpose. Nevertheless, because Schaeffer did not

object to the original jury instructions per se and thus failed to comply with

Crim.R. 30, we will review this matter under a plain error standard.11

         {¶86} Under Crim.R. 52 “[p]lain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the

court.” To constitute plain error, the error (1) must be a deviation from the legal

rule, (2) must be an obvious defect in the trial proceedings, and (3) must have

10
   Schaeffer’s proposed jury instruction read that he had to have “knowingly aided or abetted [Weiker] in
committing the offense of Aggravated Murder, by purposely caus[ing] the death of Daniel J. Marker while
committing the offense of Aggravated Arson. (Doc. No. 47). It is not clear why he used “knowingly” as
his culpable mental state in the proposed instruction. The State’s proposed instruction was similar to the
final instruction in that it simply said that the jury had to find that “the defendant aided [Weiker] in
committing the offense of aggravated murder. Aggravated murder being that Shey Weiker purposely
caused the death of Daniel J. Marker while committing the offense of aggravated arson.” (Doc. No. 48).
11
   Criminal Rule 30(A) reads, in pertinent part, “On appeal, a party may not assign as error the giving or the
failure to give any instructions unless the party objects before the jury retires to consider its verdict, stating
specifically the matter objected to and the grounds of the objection. Opportunity shall be given to make the
objection out of the hearing of the jury.”

                                                      -38-
Case No. 13-14-34


affected the defendant’s substantial rights. State v. Payne, 114 Ohio St. 3d 502,

2007-Ohio-4642, ¶ 16; State v. Dominguez, 12th Dist. Preble No. CA2011–09–

010, 2012-Ohio-4542, ¶ 26. “Plain error does not exist unless the appellant can

establish that the outcome of the trial would have been different but for the trial

court’s allegedly improper action.” Dominguez at ¶ 26 (citation omitted); State v.

Waddell, 75 Ohio St. 3d 163, 166 (1996). “Notice of plain error * * * is to be taken

with the utmost caution, under exceptional circumstances and only to prevent a

manifest miscarriage of justice.”     State v. Long, 53 Ohio St. 2d 91 (1978),

paragraph three of the syllabus; State v. Phillips, 74 Ohio St. 3d 72, 83 (1995).

       {¶87} Conversely, an error is harmless where it “does not affect substantial

rights” and it “shall be disregarded.”     Crim.R. 52(A).     “ ‘[T]he cases where

imposition of harmless error is appropriate must involve either overwhelming

evidence of guilt or some other indicia that the error did not contribute to the

conviction.’ ” State v. Noor, 10th Dist. Franklin No. 13AP-165, 2014-Ohio-3397,

¶ 53, quoting State v. Ferguson, 5 Ohio St. 3d 160, 166, fn. 5 (1983).

       {¶88} Here, the State elected to proceed on Complicity to Aggravated

Murder, which required proof beyond a reasonable doubt that Schaeffer shared

Weiker’s intent to purposely cause the death of Daniel Marker. Based on the

evidence before us and the flawed jury instruction we simply cannot say with the

requisite degree of certainty that this jury found the element of specific purpose to


                                        -39-
Case No. 13-14-34


kill on behalf of Schaeffer beyond a reasonable doubt. As noted earlier, it is our

conclusion that the evidence in this case could support a determination by the jury

that Schaeffer purposely aided Weiker in committing the Aggravated Murder. But

as the evidence is not overwhelming and there is a clear error in the jury

instructions omitting an essential element, we are compelled to find plain error.

       {¶89} In the past this Court has similarly found that an inadequate jury

instruction constituted plain error. State v. Harvey, 3d Dist. Marion No. 9-04-69

2005-Ohio-3882, ¶¶ 5-8. In Harvey, this Court determined that where a jury

instruction did not set forth all of the essential elements of an offense, specifically

omitting the word “deadly” from possessing a deadly weapon, plain error resulted.

Harvey at ¶ 7.

       {¶90} Therefore, to the extent that the assignment of error argues that any

conviction of Aggravated Murder is against the weight of the evidence in this case,

Schaeffer’s second assignment of error is overruled. However, based solely upon

the flawed jury instruction we find that Schaeffer’s second assignment of error is

well-taken to the extent that his conviction must be reversed and remanded for a

new trial for Complicity to Aggravated Murder.             Accordingly, his second

assignment of error is overruled in part, and sustained in part.




                                         -40-
Case No. 13-14-34


                                     Third Assignment of Error

         {¶91} In Schaeffer’s third assignment of error, he argues that the trial court

erred in ordering restitution, costs, and fees when Schaeffer was serving a life

sentence and had no ability to pay. Specifically, Schaeffer argues that the trial

court should have conducted an “ability to pay hearing.”

         {¶92} In this case Schaeffer was ordered to pay restitution to various

victims including Nancy Marker, the Hanney Funeral Home, “Angel,” Brian

Marker, and Dana Weatherall.                  The total amount of restitution ordered was

$54,429.45. Due to our disposition of the first and second assignment of error

Schaeffer will have to be resentenced and thus restitution will have to be re-

addressed at the new sentencing hearing. This assignment of error is thus rendered

moot, and we decline to further address it.12

         {¶93} For the foregoing reasons Schaeffer’s first assignment of error is

sustained, his second assignment of error is overruled in part and sustained in part,

and his third assignment of error is rendered moot. Having found error prejudicial

to Schaeffer in the first and second assignments of error, we affirm in part and

12
   As Schaeffer’s convictions related to victims Dana Weatherall and Daniel Marker have been reversed,
restitution ordered related to them would likely no longer be proper. In addition, the funeral home is not a
“victim” of the crime. Regardless, we would note that there is no clear indication in the record of who
“Angel” was that was supposed to receive restitution, or where the trial court received its restitution
figures. There was no testimony regarding restitution at the sentencing hearing, and the transcript indicates
that the restitution was based on a “submission of restitution that was already submitted.” (Tr. at 14). It is
not clear whether the restitution “already submitted” was based upon documents that were submitted to the
trial court in this case that were not included in the record transmitted to this Court along with the
sentencing hearing transcript, or if it is referring to documents that were submitted to punish the principal
offender Shey Weiker and order her to pay restitution.

                                                    -41-
Case No. 13-14-34


reverse in part the trial court’s judgment, and remand this case for further

proceedings consistent with this opinion.

                                                 Judgment Affirmed in Part,
                                                      Reversed in Part and
                                                          Cause Remanded

ROGERS, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                       -42-